     Case 3:20-cv-00959-TWR-KSC Document 47 Filed 01/07/21 PageID.3035 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     APARNA VASHISHT-ROTA, an                            Case No.: 20-CV-959 TWR (KSC)
       individual,
12
                                          Plaintiff,       ORDER GRANTING MOTION FOR
13                                                         LEAVE TO ELECTRONICALLY
       v.                                                  FILE DOCUMENTS
14
       OTTAWA UNIVERSITY,
15                                                         (ECF No. 46)
                                       Defendant.
16
17
            Presently before the Court is Plaintiff Aparna Vashisht-Rota’s Motion for Leave to
18
      Electronically File Documents (“Mot.,” ECF No. 46). “Except as prescribed by local rule,
19
      order, or other procedure, the Court has designated all cases to be assigned to the Electronic
20
      Filing System.” S.D. Cal. CivLR 5.4(a). With respect to pro se litigants, however,
21
      “[u]nless otherwise authorized by the court, all documents submitted for filing to the
22
      Clerk’s Office . . . must be in legible, paper form.” Office of the Clerk, United States
23
      District Court for the Southern District of California, Electronic Case Filing Administrative
24
      Policies and Procedures Manual, § 2(b) (Sept. 15, 2020). “A pro se party seeking leave
25
      to electronically file documents must file a motion and demonstrate the means to do so
26
      properly by stating their equipment and software capabilities in addition to agreeing to
27
      follow all rules and policies in the CM/ECF Administrative Policies and Procedures
28

                                                       1
                                                                                 20-CV-959 TWR (KSC)
     Case 3:20-cv-00959-TWR-KSC Document 47 Filed 01/07/21 PageID.3036 Page 2 of 2



1     Manual.” Id. The manual refers to the Court’s official web site for CM/ECF technical
2     specifications, id. at § 1(i), which include a “[c]omputer running Windows or Macintosh”;
3     “[s]oftware to convert documents from a word processor format to portable document
4     format (PDF),” such as “Adobe Acrobat 7.0 and higher”; “[i]nternet access supporting a
5     transfer rate of 56kb or higher”; a compatible browser, such as “Firefox 15, Internet
6     Explorer 9, and Safari 5.1/6 or later version”; a “[s]canner to image non-computerized
7     documents 400 pixels per inch (ppi)”; and a PACER account. United States District Court,
8     Southern    District   of   California,   CM/ECF     Information:    General    Information,
9     https://www.casd.uscourts.gov/cmecf.aspx#undefined1 (last visited November 23, 2020).
10          Plaintiff’s declaration specifies that Plaintiff has access to all of the hardware and
11    software specified on the Court’s website. (See Motion at 2.) The Court therefore
12    GRANTS Plaintiff’s Motion for Leave to Electronically File Documents and ORDERS
13    Plaintiff to register as a user with the Clerk’s Office and as a subscriber per U.S. District
14    Court for the Southern District of California Electronic Case Filing Administrative Policies
15    and Procedures Manual Section 2(b). The Court reminds Plaintiff that electronic filing is
16    privilege and that any abuse of the CM/ECF system may result in termination of her
17    electronic filing privileges.
18          IT IS SO ORDERED.
19    Dated: January 7, 2021
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                20-CV-959 TWR (KSC)
